DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the sample manipulation device” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  the word “the” is repeated at line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a target sample receptacle 16”.  Claim 1 recites “a sample carrier 16”.  It is not clear from the claims how the “target sample receptacle” and “sample carrier 16 in claim 1.
Claims 15 and 16 recite “in particular a sample vessel filled with a liquid” in the preamble.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15 and 16 recites the broad recitation “sample vessel”, and the claim also recites “in particular a sample vessel filled with liquid” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Specifically the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner recommends applicant remove the phrase “in particular a sample vessel filled with a liquid” for clarity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over James Smith (US 2004/0258566). 
As to claims 1 and 18, James Smith teaches a memory element and a method of picking up a sample vessel 4 from a sample carrier 3 by means of a gripping device having a first gripping section and a second gripping section, wherein the first gripping section is designed to grip the sample vessel from a first side, wherein the first gripping section has a first holder for the sample vessel and/or a gripping means mounted on plunger 5 may be used to engage the sample vessel 4 for improved stability; see para [0024] et seq.) and a first tool 5 for moving the sample vessel along a stroke movement path (vertically as shown in Fig. 1), wherein the second gripping section is designed to grip the sample vessel from a second side opposite the first side, wherein the second gripping section has a second holder (7, 13, 14) for the sample vessel (note the plunger 13 is substantially identical to the plunger 5, see para [0027] et seq., thus the plunger 13 of the second gripping section which also includes a gripping means mounted thereon for improved stability, see para [0024]), 
the method comprising the steps of: 
positioning the first gripping section (gripping means mounted on plunger 5), on the first side of the sample vessel and the second gripping section on the second side of the sample vessel such that the first gripping section faces the second gripping section along the stroke movement path (see para [0016] et seq.), 
engaging the first tool 5 with the sample vessel, 
moving the sample vessel along the stroke movement path in the direction from the first side to the second side (see para [0024] et seq.), 
picking up the sample vessel in the second holder 7, 13, 14, 
repositioning the first gripping section and the second gripping section in a lateral direction orthogonal to the stroke movement path such that the first gripping section on the first side of the sample vessel is located opposite the second gripping section along the stroke movement path, the sample vessel being arranged in a free area (inside wheel 7) not occupied by the sample carrier 3 (note that James Smith teaches the sample carrier 3 can be put on an appropriate conveyor as to be movable into and out of the desired location with the particular system within which the transfer apparatus is located (see para [0029] et seq.),
moving the sample vessel along the stroke movement path in the opposite direction from the second side to the first side (see para [0027]). 
James Smith does not explicitly disclose the step of engaging the sample vessel with the first holder provided in the first gripping section. However, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in James Smith a step of again gripping the same vessel by the first holder (holder with gripper) for the expected benefit for re-examining the vessel (for example at a code reader 11) should the barcode reading operation fail the first time. 
As to claim 2, James Smith teaches the second gripping section comprises a second tool (plunger 13 and/or gripper for vessel stability) which is adapted to engage the sample vessel for moving the sample vessel 4 along the stroke movement path in the direction from the second side to the first side. 
As to claim 3, James Smith the first side is an upper side of the sample vessel and the second side is a bottom side of the sample vessel.  Relative positional terms such as "upper" and "lower" may be used in connection with a method, system and device, however, it should be understood that those terms are used in their relative sense only. For example, when used in connection with the devices, "upper" and "lower" are used to signify opposing sides of the devices. In actual use, elements described as "upper" or "lower" may be found in any orientation or location and not considered as limiting the methods, systems, and devices to any particular orientation or location. For example, the top surface of the device may actually be located below the bottom surface of the device in use (although it would still be found on the opposite side of the device from the bottom surface).
As to claim 4, James Smith teaches again repositioning the first gripping section such that the sample vessel is assigned to the target sample vessel receptacle (separate storage plate) with respect to the stroke movement path, disengaging the sample vessel from the first holder provided in the first gripping section and moving the sample vessel along the stroke movement path from the first side to the second side, depositing the sample vessel in the target sample vessel receptacle, however, it would have been obvious to repositioning (see para [0028] et seq.) 
As to claim 5, James Smith teaches said disengaging of the sample vessel from the first holder provided in the first gripping section is effected by means of the first tool (plunger 5) provided in the first gripping section (see para [0024] et seq.)
As to claim 9, James Smith teaches the first tool (plunger 5) provided in the first gripping section is designed to be coupled with the sample vessel 4 for driving the same (vessel) in the direction from the first side to the second side, but not for driving the same in the direction from the second side to the first side. 
As to claim 10, James Smith teaches the first tool provided in the first gripping section is designed to be coupled with the sample vessel when moving in the direction from the first side to the second side, and to be uncoupled from the sample vessel when moving in the direction from the second side to the first side (see para [0024] et seq.)
As to claim 11, James Smith teaches the first tool provided in the first gripping section has a pin or punch (plunger 5) which cooperates with the first side of the sample vessel to move the sample vessel in the direction from the first side to the second side (see para [0024] et seq.) 
As to claim 12, James Smith teaches the second tool provided in the second gripping section is designed to be coupled with the sample vessel for driving the same in the direction from the second side to the first side, but not for driving the same in the direction from the first side to the second side (see para [0024] et seq.) 
As to claim 13, James Smith teaches the second tool provided in the second gripping section is designed to be coupled with the sample vessel when moving in the direction from the second side to the first side, and is designed to be uncoupled from the sample vessel when moving in the direction from the first side to the second side (see para [0024] et seq.) 
As to claim 14, James Smith teaches the second tool provided in the second gripping section has a pin or punch 13. Note the conditional statement “which can be introduced into a corresponding recess in the sample vessel for moving the sample vessel in the direction from the second side to the first side” is considered merely an intended use.  The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As to claim 15, James Smith teaches a gripping device for picking up a sample vessel picking up a sample vessel 4 from a sample carrier 3 by means of a gripping device having a first gripping section and a second gripping section, comprising:
the first gripping section is designed to grip the sample vessel from a first side, wherein the first gripping section has a first holder 7 for the sample vessel and a first tool 13, 14 for moving the sample vessel along a stroke movement path (vertically as shown in Fig. 1), wherein the second gripping section is designed to grip the sample vessel from a second side opposite the first side, wherein the second gripping section has a second holder for the sample vessel (a gripping means mounted on plunger 5 may be used to engage the sample vessel 4 for improved stability; see para [0024] et seq.)
As to claim 16, James Smith teaches a sample manipulation device (reads on conveyor see para [0029] et seq. or conveyor wheel 7)for automated manipulation of sample vessels, which is movable along predetermined coordinates relative to a sample carrier accommodating the sample vessels, wherein the sample manipulation device  comprises at least one gripping device  according to claim 15. 
As to claim 17, which is movable relative to the sample carrier along Cartesian axes (see para [0029] et seq.) 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over James Smith in view of Borodkin et al., (US 2015/0274423;hereinafter “Borodkin”- already of record).
As to claims 6-8,  James Smith does not explicitly disclose the first gripping section  has a centering device for the sample vessel which is independent of the first holder  and which comprises at least one spring member, wherein in the course of engaging the sample vessel with the first holder provided in the first gripping section and/or in the course of disengaging the sample vessel from the first holder provided in the first gripping section, centering of the sample vessel with respect to the stroke movement path is effected by clamping engagement with the centering device. 
Borodkin teaches in one aspect the gripper 440A may include a base member 440B that is coupled in any suitable manner to (so as to be interchangeable with other grippers) or integrally formed with the sample container holder 440. The base member 440B may include an aperture that passes through the base member 440B so as to form a sample container passage 440P through the base member 440B where the sample container passage 440P includes an axis AX extending through the passage and substantially along which sample containers SC are held by the gripper 440A. One or more biasing members 440S, such as springs or other resilient member, may be disposed at least partially within the sample container passage 440P for biasing a sample container SC (FIG. 4C) against a surface of the sample container passage 440P to effect a frictional engagement and retention of the sample container SC within the sample container passage 440P (see Figs. 4A-4E and para [0050]-[0055] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the system of James Smith, the first gripping section has a centering device for the sample vessel which is independent of the first holder  and which comprises at least one spring member, as taught by Borodkin for the expected benefit of providing enhance gripping of the vessel, such that the vessels to not become easily dislodged during movement of the gripping section.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also considers Warhurst et al., (US 2012/060514- already of record) as close prior art to the invention as claimed. Warhurst teaches a tube pick mechanism 10 with picker heat member 35 including gripping fingers 32A,B and a shucking and sensing head 70 with a presenter push pin 30, gripping fingers 32A,B) pick a selected tube, lifting drive 90 moves the secondary plate 82 and hence the components of the picker head 35 vertically, presenter push pine 30 pushes tubes from the bottom and out of the rack 26 with upward vertical motion, the presenter push pin 30 is vertically orientated and in vertical alignments with the pair of gripping fingers 32, 72, gripping fingers 72A,B and the storage tube 74, 76 are positioned over a selected receptacle in the storage rack 26D, figures 8B,C, the tube 74, 76 is inserted into the receptacle in the destination rack 26D with the gripping jaws 72A,B still closed to securely hold the tube, gripping jaws are then opened and the shucker head 70 is lowered to push the test tube into the destination rack 26D to the same height as the other tubes, the presenter push pin is vertically orientated and in vertical alignment with the pair of gripping fingers, presenter pin pushes upward from the bottom of the tube until the tip of the tube takes contact with the bottom of the shucker head, then the gripping jaws are closed, the gripping jaws engage the sample storage tube 74, 76.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798